[J-63-2018]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANGEL CRUZ                               :   No. 30 EAP 2017
                                         :
                                         :   Appeal from the Order of
              v.                         :   Commonwealth Court entered on
                                         :   January 27, 2017 at No. 1748 CD
                                         :   2015 (reargument denied March 27,
POLICE OFFICERS MADONNA,                 :   2017) affirming the Order entered on
ROBERT E. PEACHEY, AND                   :   September 2, 2015 in the Court of
CHRISTOPHER MCCUE                        :   Common Pleas, Civil Division,
                                         :   Philadelphia County at No. 1468
                                         :   February Term 2014.
APPEAL OF: POLICE OFFICER                :
ROBERT E. PEACHEY                        :   ARGUED: September 25, 2018


                                    ORDER


PER CURIAM
      AND NOW, this 23rd day of January, 2019, the appeal is DISMISSED as having

been improvidently granted.